OPINION
PER CURIAM:
The order of the court below dated June 25, 1976, is reversed. The case is remanded to the lower court for appointment of counsel and leave is granted to file an amended Post Conviction Hearing Act petition. Rules 1503 and 1504, Pa.R.Crim.P., 19 P.S. Appendix. See Commonwealth v. Scott, 469 Pa. 381, 366 A.2d 225 (1976); Commonwealth v. Fiero, 462 Pa. 409, 341 A.2d 448 (1975); Commonwealth v. Minnick, 436 Pa. 42, 258 A.2d 515 (1969); Commonwealth v. Young, 245 Pa.Superior Ct. 298, 369 A.2d 412 (1976).